                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


  UNITED STATES OF AMERICA                    )
                                              )
  v.                                          )            No. 2:18-CR-54
                                              )            REEVES
  SANDRA LEE HILTON                           )



                                MEMORANDUM AND ORDER

            Before the Court is Defendant Sandra Hilton’s motion for compassionate release

  pursuant to 18 U.S.C. § 3582(c)(1)(A). [R. 660]. As follows, Ms. Hilton’s motion must be

  denied with leave to refile once statutory exhaustion requirements have been satisfied.

       I.      Background

            On November 4, 2019, this Court sentenced Ms. Hilton to a term of imprisonment

  of 85 months, followed by a 5-year supervised release term, for conspiracy to distribute 5

  grams but less than 50 grams or more of actual methamphetamine, in violation of 21 U.S.C.

  § 846, § 841(a)(1), and § 841(b)(1)(B).

            Ms. Hilton filed a motion for compassionate release [R. 660] pursuant to 18 U.S.C.

  § 3582(c)(1)(A). Ms. Hilton argued that extraordinary and compelling reasons exist for

  compassionate release because she has served almost a third of her sentence, and that it is

  difficult for the facility in which she is housed in to maintain social distancing during the

  COVID-19 pandemic. She also notes that she has completed a drug education course.




                                                  1

Case 2:18-cr-00054-PLR-CRW Document 661 Filed 08/24/20 Page 1 of 4 PageID #: 3651
  However, she has not stated if she has petitioned the warden for release, nor if she has any

  medical condition that would increase her risk of severe illness from COVID-19.

     II.      Legal Standard

           Once a district court has imposed a sentence, the court lacks “the authority to change

  or modify that sentence unless such authority is expressly granted by statute.” United States

  v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d

  323, 326 (6th Cir. 2010)). One such statute is 18 U.S.C § 3582(c)(1)(A). Under §

  3582(c)(1)(A), a court may modify a term of imprisonment where “extraordinary and

  compelling reasons warrant [modification].” Originally, this kind of “compassionate

  release” motion could only be brought by the BOP, and were “intended to be a ‘safety

  valve’ to reduce a sentence in the ‘unusual case in which the defendant's circumstances are

  so changed, such as by terminal illness, that it would be inequitable to continue the

  confinement of the prisoner.’” United States v. Ebbers, 423 F. Supp. 3d 421, 430 (S.D.N.Y.

  2020) (quoting S. Rep. 98-225, at 121 (1983)).

           However, the First Step Act of 2018 amended § 3582(c)(1)(A) to allow defendants

  to file motions for compassionate release on their own behalf. See First Step Act of 2018,

  Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). The First Step Act modified §

  3582(c)(1)(A) with the intent of “increasing the use and transparency of compassionate

  release.” Id. (capitalization omitted). As a threshold matter, however, a defendant may only

  move for compassionate release “after the defendant has fully exhausted all administrative

  rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

  behalf or the lapse of 30 days from the receipt of such a request by the warden of the

                                                 2

Case 2:18-cr-00054-PLR-CRW Document 661 Filed 08/24/20 Page 2 of 4 PageID #: 3652
  defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

  This exhaustion requirement is a mandatory claim-processing rule that must be enforced

  unless the rule is waived or forfeited by the government. United States v. Alam, 960 F.3d

  831, 834 (6th Cir. 2020) (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         If the defendant clears this hurdle, or the exhaustion requirement is waived or

  forfeited, a court may grant a sentence reduction “after considering the factors set forth in

  section 3553(a) to the extent that they are applicable” and finds that:

                (i) extraordinary and compelling reasons warrant such a
                reduction; or
                (ii) the defendant is at least 70 years of age, has served at least
                30 years in prison, pursuant to a sentence imposed under
                section 3559(c), for the offense or offenses for which the
                defendant is currently imprisoned, and a determination has
                been made by the Director of the Bureau of Prisons that the
                defendant is not a danger to the safety of any other person or
                the community, as provided under section 3142(g); and that
                such a reduction is consistent with applicable policy statements
                issued by the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A).

     III.   Analysis

         Ms. Hilton is requesting for the remainder of her 85-month sentence to be served as

  at-home confinement under 18 U.S.C. § 3582(c)(1)(A).

         A defendant may move for compassionate release only “after the defendant has fully

  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

  motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)

  (emphasis added). The Sixth Circuit has further explained that the requirement exists to

                                                3

Case 2:18-cr-00054-PLR-CRW Document 661 Filed 08/24/20 Page 3 of 4 PageID #: 3653
  promote “an orderly system for reviewing compassionate-release applications, not one that

  incentivizes line jumping.” Alam, 960 F.3d at 834. It also “ensures that the prison

  administrators can prioritize the most urgent claims” and “investigate the gravity of the

  conditions supporting compassionate release and the likelihood that the conditions will

  persist.” Id. at 835.

           Here, Ms. Hilton has not demonstrated that she has fully exhausted all of her

  administrative rights. She has not even alleged that she has taken any other action outside

  of the request she sent to this Court. In other words, Ms. Hilton has failed to meet her

  “burden to show” that she has exhausted her administrative remedies. United States v.

  McDonald, No. 94-CR-20256-1, 2020 WL 3166741, at *3 (W.D. Tenn. June 8, 2020)

  (citing Ebbers, 423 F.Supp.3d at 426).

     IV.      Conclusion

           In light of the foregoing Ms. Hilton’s motion for compassionate release [D. 660] is

  DENIED with leave to refile once the exhaustion requirements have been satisfied.

           IT IS SO ORDERED.




                                                4

Case 2:18-cr-00054-PLR-CRW Document 661 Filed 08/24/20 Page 4 of 4 PageID #: 3654
